Exhibit 10.31
HILLENBRAND, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated July 1, 2010)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
HILLENBRAND, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

              Page    
ARTICLE I. DEFINITIONS
    1  
ARTICLE II. ADMINISTRATION OF THIS PLAN
    4  
2.1 Committee
    4  
2.2 Committee Duties
    4  
2.3 Agent
    5  
2.4 Binding Effect of Decisions
    5  
ARTICLE III. PARTICIPATION
    5  
3.1 Participants as of the Effective Date
    5  
3.2 Participants after the Effective Date
    5  
ARTICLE IV. SUPPLEMENTAL RETIREMENT BENEFIT
    5  
4.1 Supplemental Retirement Benefit
    5  
4.2 Subject To Pension Plan
    6  
4.3 Payment of Supplemental Retirement Benefits
    6  
4.4 Change in Control
    8  
4.5 Forfeiture of Supplement Retirement Benefit
    8  
4.6 Frozen Supplemental Retirement Benefit
    8  
4.7 Elections under the Prior SERP
    8  
4.8 Termination of Supplemental Retirement Benefits under the Prior SERP and
Payments under this Plan
    8  
ARTICLE V. OFFSET FOR OBLIGATIONS TO EMPLOYER
    9  
ARTICLE VI. RIGHTS OF A PARTICIPANT
    9  
ARTICLE VII. AMENDMENT AND TERMINATION
    9  
7.1 Amendment
    9  
7.2 Termination
    9  
ARTICLE VIII. DETERMINATION OF BENEFITS
    10  
8.1 Claim
    10  
8.2 Claim Decision
    10  
8.3 Request for Review
    10  
8.4 Review of Decision
    11  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
ARTICLE IX. NOTICES
    11  
ARTICLE X. GENERAL PROVISIONS
    11  
10.1 Controlling Law
    11  
10.2 Captions
    11  
10.3 Facility of Payment
    11  
10.4 Withholding of Payroll Taxes
    11  
10.5 Protective Provisions
    12  
10.6 Terms
    12  
10.7 Successor
    12  
ARTICLE XI. UNFUNDED STATUS OF PLAN
    12  
ARTICLE XII. RIGHTS TO BENEFITS
    12  
ARTICLE XIII. BOARD APPROVAL
    13  

 

-ii-



--------------------------------------------------------------------------------



 



HILLENBRAND, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated July 1, 2010
W I T N E S S E T H:
WHEREAS, in accordance with that certain Distribution Agreement (as defined
below), Hillenbrand Industries, Inc. (to be re-named Hill-Rom Holdings, Inc.
prior to or effective upon the Distribution referred to below and hereinafter
referred to in these recitals as “RemainCo” or “Hill-Rom Holdings, Inc.”)
proposes to distribute its entire ownership interest in Batesville Holdings,
Inc. (to be re-named Hillenbrand, Inc. prior to or effective upon the
Distribution and hereinafter referred to in these recitals as “SpinCo or
“Hillenbrand, Inc.”) through a pro-rata distribution of all of the outstanding
shares of SpinCo common stock then owned by RemainCo to the holders of RemainCo
common stock (“Distribution”); and
WHEREAS, RemainCo and SpinCo have entered into that certain Employee Matters
Agreement (as defined below) for the purpose of continuing benefits for the
pre-Distribution directors, employees and consultants of RemainCo and its
subsidiaries; and
WHEREAS, in accordance with Section 2.5 of the Employee Matters Agreement,
SpinCo is to adopt and implement a Supplemental Executive Retirement Plan with
features that are comparable to the Hillenbrand Industries, Inc. Supplemental
Executive Retirement Plan, as amended to be effective as of the date of the
consummation of the transactions contemplated by the Distribution Agreement; and
WHEREAS, effective as of the date of the consummation of the transactions
contemplated by the Distribution Agreement (the “Effective Date”), Hillenbrand,
Inc. (the “Employer”) establishes the Hillenbrand, Inc. Supplemental Executive
Retirement Plan (the “Plan”) to provide selected key executives of the Employer
and SpinCo Participants (as defined below) with competitive supplemental
retirement benefits and additional retirement income.
ARTICLE I.
DEFINITIONS

1.1  
“Base Salary” means the annual calendar earnings of a Participant including
wages and salary as reported for federal income tax purposes, but excluding all
bonus payments of any kind, commissions, incentive compensation, equity based
compensation, long term performance compensation, perquisites and other forms of
additional compensation.

 

 



--------------------------------------------------------------------------------



 



1.2  
“Beneficiary” means, with respect to the Supplemental Retirement Benefit (as
defined in paragraph 4.1(a)), the person, persons, trust or other entity
designated by the Participant to receive any benefits payable under the Pension
Plan.
  1.3  
“Board” means the Board of Directors of Hillenbrand, Inc.
  1.4  
“Cause” means

  (i)  
a Participant’s embezzlement or material misappropriation of funds or property
of the Employer, or
    (ii)  
the willful engaging by a Participant in conduct constituting a felony or gross
misconduct, which is materially and demonstrably injurious to the Employer.

1.5  
A “Change in Control” means

  (i)  
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or. indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of securities of
the Company directly from the Company, or (z) the acquisition of securities of
the Company by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);
    (ii)  
the consummation of a merger or consolidation of the Company with another
corporation unless

(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;
(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and

 

2



--------------------------------------------------------------------------------



 



(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;

  (iii)  
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board);
    (iv)  
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or
    (v)  
the date of approval of the shareholders of the Company of a plan of complete
liquidation of the Company.

1.6  
“Code” means the Internal Revenue Code of 1986, as amended.
  1.7  
“Committee” means the Compensation and Management Development Committee of the
Board.
  1.8  
“Company” means Hillenbrand, Inc. and its Subsidiaries.
  1.9  
“Distribution Agreement” means the Distribution Agreement by and between
Hillenbrand Industries, Inc. and Batesville Holdings, Inc. dated as of March 14,
2008.
  1.10  
“Employee Matters Agreement” means the Employee Matters Agreement by and between
Hillenbrand Industries, Inc. and Batesville Holdings, Inc. dated as of March 14,
2008.
  1.11  
“Employer” means the Company.
  1.12  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
  1.13  
“Participant” means any SpinCo Participant as set forth in Section 3.1 and any
individual who is a non-bargained for, full-time or regular part-time employee
of the Employer who is selected for participation in this Plan pursuant to
Article III.
  1.14  
“Prior SERP” means the Hillenbrand Industries, Inc. Supplemental Executive
Retirement Plan as in effect immediately prior to the Effective Date.
  1.15  
“Pension Plan” means the Hillenbrand, Inc. Pension Plan, as amended.

 

3



--------------------------------------------------------------------------------



 



1.16  
“SpinCo Participant” shall have the meaning set forth in Section 1.1 of the
Employee Matters Agreement.
  1.17  
“Subsidiary” means an operating company unit of which a majority equity interest
is owned directly or indirectly by the Company.
  1.18  
“Target Bonus” means the designated percentage of a Participant’s Base Salary
utilized in the Company’s short term incentive compensation plan, regardless of
what percent of a Participant’s Base Salary had been paid.

ARTICLE II.
ADMINISTRATION OF THIS PLAN

2.1  
Committee. This Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum and all decisions made by the Committee
pursuant to provisions of this Plan shall be made by a majority of the Committee
members present at any duly held regular or special meeting at which a quorum is
present or by the unanimous written consent of a majority of the Committee
members in lieu of any such meeting.
  2.2  
Committee Duties. The Committee shall also have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. The Committee shall have the sole discretionary authority and all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, authority and duty:

  (a)  
To make rules, regulations and procedures for the administration of this Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Employer.
    (b)  
To construe and interpret all terms, provisions, conditions and limitations of
this Plan;
    (c)  
To correct any defect, supply any omission, construe any ambiguous or uncertain
provisions, or reconcile any inconsistency that may appear in this Plan, in such
manner and to such extent as it shall deem expedient to carry this Plan into
effect;
    (d)  
To employ and compensate such accountants, attorneys, investment advisors and
other agents and employees as the Committee may deem necessary or advisable in
the proper and efficient administration of this Plan;
    (e)  
To determine all questions relating to eligibility;

 

4



--------------------------------------------------------------------------------



 



  (f)  
To determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;
    (g)  
To prepare, file and distribute, in such manner as the Committee determines to
be appropriate, such information and material as is required by the reporting
and disclosure requirements of ERISA; and
    (h)  
To make a determination as to the right of any person to receive a benefit under
this Plan.

2.3  
Agent. In the administration of this Plan, the Committee may, from time to time,
employ an agent and delegate to it such administrative duties as it sees fit and
may, from time to time, consult with counsel who may be counsel to the Employer.
  2.4  
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Plan and shall not be subject to appeal except as
provided in Article VIII.

ARTICLE III.
PARTICIPATION

3.1  
Participants as of the Effective Date. As of the Effective Date, a Participant
in the Plan shall include any SpinCo Participant who, as of the day before the
Effective Date, has earned a Supplemental Retirement Benefit (as defined in the
Prior SERP) under the Prior SERP.
  3.2  
Participants after the Effective Date. Except as provided in Section 3.1,
participation in this Plan shall be determined by the Committee or any person
designated by it. In no event shall any employee of the Employer become eligible
to participate in this Plan if such employee would not be considered a member of
a select group of management or highly compensated employees for purposes of
ERISA.

ARTICLE IV.
SUPPLEMENTAL RETIREMENT BENEFIT

4.1  
Supplemental Retirement Benefit.

  (a)  
For each Participant who participates in the Pension Plan and continues to
accrue a benefit thereunder while this Plan is in effect (“Traditional
Participant”), such Traditional Participant shall be paid a monthly benefit
under this Plan (“Supplemental Retirement Benefit”) equal in amount to (1) the
monthly benefit payable under the Pension Plan (i) without the limitations on
maximum benefits set forth in Section 415 of the Code, and (ii) with the changes
to the calculation of “Earnings” (as defined in the Pension Plan) as described
in paragraph (b) of this Section 4.1, less (2) the monthly benefit payable under
the Pension Plan.

 

5



--------------------------------------------------------------------------------



 



  (b)  
For purposes of calculating the Supplemental Retirement Benefit under this
Section 4.1, “Earnings” as defined in the Pension Plan shall include the amount
of a Traditional Participant’s Target Bonus (whether or not the target is
attained and whether or not the Target Bonus is paid) for a calendar year,
including any Target Bonus for calendar years prior to the Effective Date for
the same years that Earnings is used to determine the Participant’s monthly
benefit payable under the Pension Plan, and such Earnings shall not be limited
by the compensation limits set forth in Code Section 401(a)(17); provided
however, that such “Earnings” may be limited in amount by the Board or
Committee, as they determine in their sole discretion, for any one or more
Traditional Participants.
    (c)  
Exhibit “A” attached hereto provides an example of the calculation of “Average
Monthly Earnings” (as defined in the Pension Plan) used in the calculation of a
Traditional Participant’s Supplemental Retirement Benefit hereunder.

4.2  
Subject To Pension Plan. Except as provided in Article 4.1 above and as provided
below in Section 4.3 with respect to the payment of the Supplemental Retirement
Benefit, the Supplemental Retirement Benefit to be paid a Traditional
Participant shall be subject to all provisions of the Pension Plan, including
but not limited to, all monthly benefit calculations, normal and early
retirement, deferred vested benefits, disability retirement, vesting, benefit
election options, beneficiary designations and joint and survivor benefits.
  4.3  
Payment of Supplemental Retirement Benefits.

  (a)  
Normal Supplemental Retirement Benefits. Except as provided in Section 4.3(d)
below, each Traditional Participant who attains his Normal Retirement Date (as
defined in the Pension Plan) shall receive a monthly benefit. Unless such
Traditional Participant elects a form of annuity set forth on Annex A attached
hereto prior to the date of his Normal Retirement Benefit Commencement Date (as
defined below), such Traditional Participant, if unmarried, shall receive a life
annuity with guaranteed payment for 24 months (“Single, Normal Form of
Payment”), or if married, a 50% joint and survivor annuity (“Married, Normal
Form of Payment”). Monthly Normal Supplemental Retirement Benefit payments shall
be determined and paid as an annuity beginning as of the first day of the
calendar month following the date of a Traditional Participant’s termination of
employment (“Normal Retirement Benefit Commencement Date”) and shall be paid
monthly thereafter as of the first day of each succeeding month, except that the
first six monthly payments shall be suspended until, and shall be paid to the
Traditional Participant on, the first day of the seventh month following the
date of the Traditional Participant’s termination of employment.

 

6



--------------------------------------------------------------------------------



 



  (b)  
Early Supplemental Retirement Benefits. Except as provided in Section 4.3(d)
below, each Traditional Participant who attains his Early Retirement Date (as
defined in the Pension Plan) shall receive a monthly benefit. Unless such
Traditional Participant elects a form of annuity set forth on Annex A attached
hereto prior to the date his Early Retirement Benefit Commencement Date (as
defined below), such Traditional Participant, if unmarried, shall receive a
Single, Normal Form of Payment, or if married, a Married, Normal Form of
Payment. Monthly Early Supplemental Retirement Benefit payments shall be
determined and paid as an annuity beginning on the first day of the calendar
month following the date of a Traditional Participant’s termination of
employment (“Early Retirement Benefit Commencement Date”) and shall be paid
monthly thereafter as of the first day of each succeeding month, except that the
first six monthly payments shall be suspended until, and shall be paid to the
Traditional Participant on, the first day of the seventh month following the
date of the Traditional Participant’s termination of employment. A Traditional
Participant can elect to change his Early Retirement Benefit Commencement Date
so long as such election is made a year prior to the Early Retirement Benefit
Commencement Date and made before attaining age 60. The new Early Retirement
Benefit Commencement Date must be a date after the 5th anniversary of the Early
Retirement Benefit Commencement Date and must be a date before he attains age
65.
    (c)  
Deferred Vested Supplemental Retirement Benefits. Except as provided in
Section 4.3(d) below, each Traditional Participant who attains his Vested
Retirement Date (as defined in the Pension Plan) shall receive a monthly
benefit. Unless such Traditional Participant elects a form of annuity set forth
on Annex A attached hereto prior to the date of his Deferred Vested Benefit
Commencement Date (as defined below), such Traditional Participant, if
unmarried, shall receive a Single, Normal Form of Payment, or if married, a
Married, Normal Form of Payment. Monthly Deferred Vested Supplemental Retirement
Benefits shall be determined and paid as an annuity beginning on the later to
occur of (i) the first day of the calendar month following the date a
Traditional Participant attains age 55 or (ii) the first day of the calendar
month following the date of a Traditional Participant’s termination of
employment (“Deferred Vested Benefit Commencement Date”) and shall be paid
monthly thereafter as of the first day of each succeeding month, except that the
first six monthly payments shall be suspended until, and shall be paid to the
Traditional Participant on, the first day of the seventh month following the
date of the Traditional Participant’s termination of employment. A Traditional
Participant can elect to change his Deferred Vested Benefit Commencement Date so
long as such election is made a year prior to the Deferred Vested Benefit
Commencement Date and made before attaining age 60. The new Early Retirement
Benefit Commencement Date must be a date after the 5th anniversary of the
Deferred Vested Benefit Commencement Date and must be a date before he attains
age 65.

 

7



--------------------------------------------------------------------------------



 



4.4  
Change in Control. Notwithstanding the vesting requirement set forth in the
Pension Plan and except as provided in Section 4.4 below, upon the occurrence of
a Change in Control a Traditional Participant shall be credited with five
(5) years of “Vesting Service” (as defined in the Pension Plan) for purposes of
determining whether a Traditional Participant is eligible for a Supplemental
Retirement Benefit.
  4.5  
Forfeiture of Supplement Retirement Benefit. Notwithstanding any other provision
of this Article IV, upon the termination of a Traditional Participant’s
employment by the Company or any of its Subsidiaries for Cause, such Traditional
Participant shall forfeit all rights to any Supplemental Retirement Benefit
under this Article IV, and the Employer shall have no obligation to make any
such payments.
  4.6  
Frozen Supplemental Retirement Benefit. If the Committee (at its sole
discretion) should determine that a Traditional Participant is no longer
eligible to earn or accrue a Supplemental Retirement Benefit as provided for
under this Article IV, then, on the date of such determination by the Committee,
the Traditional Participant’s Supplemental Retirement Benefit shall be frozen as
of such date and he or she will earn or accrue no Supplemental Retirement
Benefit thereafter.
  4.7  
Elections under the Prior SERP. Any and all elections made by a Participant
under the Prior SERP with respect to his or her Supplemental Retirement Benefit
under the Prior SERP shall be deemed to be an election under this Plan with
respect to the Participant’s Supplemental Retirement Benefit under this
Article IV.
  4.8  
Termination of Supplemental Retirement Benefits under the Prior SERP and
Payments under this Plan. If a Participant is receiving payments under the Prior
SERP as of the day before the Effective Date, then as of the Effective Date, no
further payments of his or her Supplemental Retirement Benefit under the Prior
SERP shall be paid to the Participant under the Prior SERP, and as of the
Effective Date, the remaining Supplemental Retirement Benefit under the Prior
SERP shall be the Supplemental Retirement Benefit of such Participant under this
Plan and shall be paid under this Plan in accordance with the elections made as
set forth in Section 4.7 above. If, as of the day before the Effective Date, a
Participant has earned a Supplemental Retirement Benefit under the Prior SERP
but is not an employee of the Employer and payments under the Prior SERP have
not commenced, then as of the Effective Date, no payments of such Supplemental
Retirement Benefit under the Prior Plan shall be paid to such Participant under
the Prior SERP, and the Supplemental Retirement Benefit under the Prior SERP as
of the day before the Effective Date shall be the Participant’s Supplemental
Retirement Benefit under this Plan which shall be paid to the Participant as set
forth in this Article IV. If, as of the day before the Effective Date, a
Participant who is an employee of the Employer on the Effective Date has earned
a Supplemental Retirement Benefit under the Prior SERP, but payments under the
Prior SERP have not commenced, then as of the Effective Date, no payments of
such Supplemental Retirement Benefit under the Prior SERP shall be paid to such
Participant under the prior SERP, and he or she shall only be entitled to the
Supplemental Retirement Benefit earned under this Plan. Notwithstanding anything
herein to the contrary, a Participant under Section 3.1 shall, on or after the
Effective Date, only receive a Supplemental Retirement Benefit under this Plan
and shall receive no Supplemental Retirement Benefit under the Prior SERP.

 

8



--------------------------------------------------------------------------------



 



ARTICLE V.
OFFSET FOR OBLIGATIONS TO EMPLOYER
If, at such time as the Participant becomes entitled to benefit payments
hereunder, the Participant has any debt, obligation or other liability
representing an amount owing to the Company or any Subsidiary, and if such debt,
obligation, or other liability is due and owing at the time benefit payments are
payable hereunder, the Employer may offset the amount owed the Company or the
Subsidiary against the amount of benefits otherwise distributable hereunder.
ARTICLE VI.
RIGHTS OF A PARTICIPANT
Establishment of this Plan shall not be construed as giving any Participant the
right to be retained in the Employer’s service or employ or the right to receive
any benefits not specifically provided by this Plan.
Payments under this Plan will not be segregated from the general funds of the
Employer and no Participant will have any claim on any specific assets of the
Employer. To the extent that any Participant acquires a right to receive
benefits under this Plan, his or her right will be no greater than the right of
any unsecured general creditor of the Employer and is not assignable or
transferable except to his or her Beneficiary or estate.
ARTICLE VII.
AMENDMENT AND TERMINATION

7.1  
Amendment. This Plan may be amended from time to time by resolution of the
Board. The amendment of any one or more provisions of this Plan shall not affect
the remaining provisions of this Plan. No amendment shall reduce any benefits
accrued by any Participant prior to the amendment.
  7.2  
Termination. The Board has the right to terminate this Plan at any time. Any
benefit accrued prior to this Plan’s termination will continue to be subject to
the provisions of this Plan.

 

9



--------------------------------------------------------------------------------



 



ARTICLE VIII.
DETERMINATION OF BENEFITS

8.1  
Claim. A person who believes that he is being denied a benefit to which he is
entitled under this Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Committee, setting forth his claim.
The request must be addressed to the Committee.
  8.2  
Claim Decision. Upon receipt of a claim, the Committee shall advise the Claimant
that a reply will be forthcoming within a reasonable time, but not later than
90 days from its receipt of the claim and shall, in fact, deliver such reply
within such period. The Committee may, however, extend the reply period for an
additional 90 days if the Committee determines that special circumstances
require such an extension. If an extension is required, written notice shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
The extension notice shall indicate (i) the special circumstances requiring an
extension of time; and (ii) the date by which the Committee expects to tender
the benefit determination. If the claim is denied in whole or in part, the
Committee shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:

  (a)  
The specific reason for such denial;
    (b)  
The specific reference to pertinent provisions of this agreement upon which such
denial is based;
    (c)  
A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.
    (d)  
Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including the Claimant’s right to bring a civil
action following an adverse benefit determination on review; and
    (e)  
The time limits for requesting a review.

8.3  
Request for Review. Within sixty (60) days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Committee review its determination. Such request must be addressed to the
Committee. The Claimant or his duly authorized representative may, but need not,
review the pertinent documents, records and other information, receive copies of
such information, and submit documents, records, issues and comments in writing
for consideration by the Committee. If the Claimant does not request a review of
the Committee’s determination within such sixty (60) day period, he shall be
barred and estopped from challenging the Participating Employer’s determination.

 

10



--------------------------------------------------------------------------------



 



8.4  
Review of Decision. Within a reasonable time not later than sixty (60) days
after the Board of Directors’ receipt of a request for review, the Committee
will review its determinations. After considering all materials presented by the
Claimant, the Committee will render a written opinion, written in a manner
calculated to be understood by the Claimant, setting forth (a) the specific
reasons for the decision; (b) and containing specific references to the
pertinent provisions of this Plan on which the decision is based; (c) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits; and (d) a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA. If
special circumstances require that the sixty (60) day time period be extended,
the Committee will so notify the Claimant prior to the termination of the
initial 60-day period and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after the filing of the request for
review. The extension notice will set forth: (a) the special circumstances; and
(b) the date as of which the benefit determination will be made.

ARTICLE IX.
NOTICES
Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or mailed by registered or
certified mail to the person at his or her last known business address.
ARTICLE X.
GENERAL PROVISIONS

10.1  
Controlling Law. The provisions of this Plan shall be subject to regulation
under ERISA. To the extent not preempted by federal law, this Plan shall be
construed and interpreted according to the laws of the State of Indiana.
  10.2  
Captions. The captions of Articles and Sections of this Plan are for the
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.
  10.3  
Facility of Payment. Any amounts payable hereunder to any Participant who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his or her financial affairs may be paid to the legal
representative of such Participant or may be applied for the benefit of such
Participant in any manner which the Committee may select, and any such payment
shall be deemed to be payment for such Participant’s account and shall be a
complete discharge of all liability of the Employer with respect to the amount
so paid.
  10.4  
Withholding of Payroll Taxes. To the extent required by the laws in effect at
the time compensation or deferred compensation payments are made, the Employer
shall withhold from such compensation, or from deferred compensation payments
made hereunder, any taxes required to be withheld for federal, state or local
government purposes.

 

11



--------------------------------------------------------------------------------



 



10.5  
Protective Provisions. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder.
  10.6  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
  10.7  
Successor. The provisions of this Plan shall bind and inure to the benefit of
Hillenbrand, Inc. and its successors and assigns. The terms successors and
assigns as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of Hillenbrand, Inc. and
successors of any such company or other business entity.

ARTICLE XI.
UNFUNDED STATUS OF PLAN
It is the intention of the parties that the arrangements herein described be
unfunded for tax purposes and for purposes of Title I or ERISA. Plan
participants have the status of general unsecured creditors of the Employer.
This Plan constitutes a mere promise by the Employer to make payments in the
future.
ARTICLE XII.
RIGHTS TO BENEFITS
Subject to Article V, a Participant’s rights to benefit payments under this Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
participant or the participant’s beneficiaries.

 

12



--------------------------------------------------------------------------------



 



ARTICLE XIII.
BOARD APPROVAL
This Plan was approved by the Board originally on February 8, 2008, and, as
amended and restated, on                     , 2009.
IN WITNESS WHEREOF, the Employer has caused this Plan, as amended and restated,
to be executed this       day of                     , 2009.

                  HILLENBRAND, INC.    
 
           
 
  By:         
 
   
 
   
 
    Name:      
 
     
 
   
 
    Title:      
 
     
 
   

 

13



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Example of
Average Monthly Earnings for
Supplemental Retirement Benefit
Calculation of Target Bonus

                                      Target     Target       Base Salary    
Bonus %     Bonus  
 
                       
Year 5
  $ 210,000       40 %   $ 84,000  
Year 4
    201,500       30 %     60,450  
Year 3
    194,000       30 %     58,200  
Year 2
    185,500       24 %     44,520  
Year 1
    180,000       24 %     43,200  

                                              Supplemental       Earnings
(Pension Plan)             Retirement       w/o § 401(a)17 limits     Target
Bonus     Earnings  
 
                       
Year 5
  $ 210,000     $ 84,000     $ 294,000  
Year 4
    201,500       60,450       261,950  
Year 3
    194,000       58,200       252,200  
Year 2
    185,500       44,520       230,020  
Year 1
    180,000       43,200       223,200  
 
                     
 
                  $ 1,261,370  
 
                     

Average Monthly Earnings for Supplemental Retirement Benefit:
$ 1,261,370 ¸ 5 ¸ 12 = $21,023

 

14



--------------------------------------------------------------------------------



 



ANNEX A
Payment Annuity Options

1.  
Single Life Annuity
  2.  
66-2/3% Joint and Survivor Annuity
  3.  
75% Joint and Survivor Annuity
  4.  
100% Joint and Survivor Annuity
  5.  
5-Year Certain and Life
  6.  
10-Year Certain and Life
  7.  
15-Year Certain and Life
  8.  
20-Year Certain and Life

 

15